Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 1 of 30 Page ID #:161




    1 ZUCKERMAN SPAEDER LLP
      JON R. FETTEROLF (Pro Hac Vice)
    2 jfetterolf@zuckerman.com
      MARGARITA K. O’DONNELL (Pro Hac Vice)
    3 modonnell@zuckerman.com
      IVANO M. VENTRESCA (Pro Hac Vice)
    4 iventresca@zuckerman.com
      1800 M Street NW, Suite 1000
    5 Washington, DC 20036-5807
      Telephone: (202) 778-1800
    6 Facsimile: (202) 822-8106
    7 CADER ADAMS LLP
      YASMIN CADER (State Bar No. 250762)
    8 yasmincader@caderadams.com
      CHRISTINE ADAMS (State Bar No. 172876)
    9 christineadams@caderadams.com
      865 S Figueroa St, 31st Floor
   10 Los Angeles, California 90017
      Telephone: (213) 408-4081
   11 Facsimile: (213) 408-4084
   12 Attorneys for Defendant Yasiel Puig
   13
                             UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15
                                     WESTERN DIVISION
   16
   17
        JANE ROE,                                  CASE NO. 2:20-cv-11064-FLA-MRW
   18
   19               Plaintiff,
              v.                                   MEMORANDUM OF POINTS AND
   20                                              AUTHORITIES IN SUPPORT OF
                                                   DEFENDANT YASIEL PUIG’S
   21 YASIEL PUIG; and DOES 1-10,                  MOTION TO DISMISS FIRST
      inclusive,                                   AMENDED COMPLAINT
   22
                 Defendants.                       Date: February 26, 2021
   23                                              Time: 1:30 pm
                                                   Place: Courtroom 6B
   24
                                                   Trial Date: None Set
   25
   26
   27
   28
                                                               Case No. 2:20-cv-11064-FLA-MRW
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                              TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 2 of 30 Page ID #:162




    1                                              TABLE OF CONTENTS
    2                                                                                                                           Page
    3 INTRODUCTION ....................................................................................................... 1
    4 BACKGROUND ......................................................................................................... 3
    5        Relevant Allegations in the Amended Complaint .................................. 3
    6                      Background Relevant to Inappropriateness of Anonymous
                           Proceedings ............................................................................................. 5
    7
         ARGUMENT ............................................................................................................... 8
    8 I.          THE COURT SHOULD DISMISS THE AMENDED COMPLAINT
    9             BECAUSE IT FAILS TO STATE A CLAIM UNDER RULE 12(B)(6)......... 8
   10                      Plaintiff’s Vague Allegations Fail To Allege Severe Or Extreme
                           Emotional Distress. ................................................................................. 8
   11
                           Plaintiff’s Conclusory Allegations Regarding Damages Also Fail
   12                      To State A Claim For Negligence. ........................................................ 10
   13                      The Court Should Dismiss The Fictious Defendants Under Rule
   14                      12(b)(6). ................................................................................................ 12
         II.      THE AMENDED COMPLAINT SHOULD BE DISMISSED UNDER
   15
                  RULE 10 BECAUSE PLAINTIFF IS NOT ENTITLED TO
   16             ANONYMITY. ............................................................................................... 14
   17                      Plaintiff Must Clear A High Legal Bar To Establish That
                           Anonymity Is Necessary. ...................................................................... 15
   18
                           Plaintiff Cannot Establish That Anonymity Is Appropriate In
   19                      These Circumstances............................................................................. 16
   20                      Mr. Puig Is Prejudiced By Allowing Plaintiff To Proceed
   21                      Anonymously. ....................................................................................... 18
                           The Public Interest Is Served By Requiring Plaintiff To Litigate
   22
                           Under Her Own Name. ......................................................................... 21
   23 CONCLUSION .......................................................................................................... 23
   24
   25
   26
   27
   28
                                                                       i
                                                                Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 3 of 30 Page ID #:163




    1                                         TABLE OF AUTHORITIES
    2                                                                                                              Page(s)
    3
         CASES
    4
         4 Exotic Dancers v. Spearmint Rhino,
    5
           2009 WL 250054 (C.D. Cal. Jan. 29, 2009) .................................................... 14, 19
    6
         Allied Trend Int’l, Ltd. v. Parcel Pending, Inc.,
    7      2019 WL 4137605 (C.D. Cal. June 3, 2019) ......................................................... 10
    8
      Anonymous v. Lerner,
    9   124 A.D.3d 487 (N.Y. App. Div. 2015) ................................................................ 18
   10 Ashcroft v. Iqbal,
   11   556 U.S. 662 (2009)................................................................................................. 8
   12 Bass v. City of Fremont,
   13   2013 WL 891090 (N.D. Cal. Mar. 8, 2013) ............................................................ 9

   14 Doe K.G. v. Pasadena Hosp. Ass’n,
        2019 WL 1612828 (C.D. Cal. Apr. 15, 2019) ................................................. 14, 18
   15
   16 Doe v. Ayers,
        789 F.3d 944 (9th Cir. 2015) ................................................................................. 15
   17
      Doe v. City of Las Vegas,
   18   2019 WL 2601554 (D. Nev. June 25, 2019) ................................................... 17, 22
   19
      Doe v. Del Rio,
   20   241 F.R.D. 154 (S.D.N.Y. 2006) ............................................................... 15, 19–20
   21 Doe v. Delta Airlines, Inc.,
   22   310 F.R.D. 222 (S.D.N.Y. 2015) ........................................................................... 19
   23 Doe v. Family Dollar Stores, Inc.,
   24   2007 WL 9706836 (N.D. Ga. Oct. 17, 2007) ........................................................ 21

   25 Doe v. JBF RAK LLC,
        2014 WL 5286512 (D. Nev. Oct. 15, 2014) .......................................................... 18
   26
   27 Doe v. Kamehameha Schools,
        596 F.3d 1036 (9th Cir. 2010) ......................................................................... 20–21
   28
                                                    ii                         Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 4 of 30 Page ID #:164




    1 Doe v. NFL Enters., LLC,
        2017 WL 697420 (N.D. Cal. Feb. 22, 2017) ......................................................... 22
    2
    3 Doe v. Rose,
        2016 WL 9150620 (C.D. Cal. Sept. 22, 2016) ................................................ 18–19
    4
      Doe v. Shakur,
    5
        164 F.R.D 359 (S.D.N.Y. 1996) ............................................................................ 20
    6
      Doe v. Skyline Autos. Inc.,
    7   375 F. Supp. 3d 401 (S.D.N.Y. 2019) ................................................................... 20
    8
      Doe v. Solera Capital LLC,
    9   2019 WL 1437520 (S.D.N.Y. Mar. 31, 2019) ....................................................... 21
   10 Doe v. UNUM Life Ins. Co. of Am.,
   11   164 F. Supp. 3d 1140 (N.D. Cal. 2016) ................................................................. 23
   12 Does I thru XXIII v. Advanced Textile Corp.,
   13   214 F.3d 1058 (9th Cir. 2000) ............................................................. 15–16, 18, 19

   14 Duronslet v. Cnty. of Los Angeles,
        266 F. Supp. 3d 1213 (C.D. Cal. 2017) ................................................................... 8
   15
   16 Eichenberger v. ESPN, Inc.,
        876 F.3d 979 (9th Cir. 2017) ................................................................................... 3
   17
      Gillespie v. Civiletti,
   18   629 F.2d 637 (9th Cir. 1980) ................................................................................. 13
   19
      Gould v. Orange Cty. Sheriff’s Dep’t,
   20   2018 WL 6016161 (C.D. Cal. June 20, 2018) ................................................. 12, 13
   21 Holly v. Alta Newport Hosp., Inc,
   22   2020 WL 6161457 (C.D. Cal. Oct. 21, 2020) ....................................................... 11
   23 Holly v. Alta Newport Hospital, Inc.,
   24   2020 WL 1853308 (C.D. Cal. Apr. 10, 2020) ................................................. 11–12

   25 Hughes v. Pair,
        46 Cal. 4th 1035 (2009) ....................................................................................... 8, 9
   26
   27 Jordache Enters., Inc. v. Brobeck, Phleger & Harrison,
        18 Cal. 4th 739 (1998) ........................................................................................... 11
   28
                                                         iii                        Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 5 of 30 Page ID #:165




    1 Jordan v. Gardner,
        986 F.2d 1521 (9th Cir. 1993) ............................................................................... 18
    2
    3 Kandi v. Langford,
        2018 WL 6016974 (C.D. Cal. May 17, 2018) ................................................. 12, 13
    4
      Khan v. 7-Eleven, Inc.,
    5
        2014 WL 12601018 (C.D. Cal. Nov. 3, 2014) ........................................................ 9
    6
      Lawler v. Montblanc N. Am., LLC,
    7   704 F.3d 1235 (9th Cir. 2013) ............................................................................. 8–9
    8
      Makaeff v. Trump Univ., LLC,
    9   715 F.3d 254 (9th Cir. 2013) ................................................................................... 6
   10 Richmond Newspapers, Inc. v. Virginia,
   11   448 U.S. 555 (1980)............................................................................................... 20
   12 Rose v. Beaumont Indep. Sch. Dist.,
   13   240 F.R.D 264 (E.D. Tex. 2007) ............................................................... 17–18, 20

   14 Ruiz v. Gap, Inc.,
        380 F. App’x 689 (9th Cir. 2010) .......................................................................... 11
   15
   16 Safari Club Int’l v. Rudolph,
        2014 WL 12577408 (C.D. Cal. May 14, 2014) ..................................................... 12
   17
      Sam Rubin Entm’t, Inc. v. AARP, Inc.,
   18   2016 WL 7336554 (C.D. Cal. Dec. 15, 2016) ....................................................... 13
   19
      San Bernardino Cnty. Dep’t of Pub. Soc. Servs. v. Superior Court,
   20   232 Cal. App. 3d 188 (1991) ................................................................................. 20
   21 Sawhney v. Allstate Ins. Co.,
   22   1995 WL 500531 (C.D. Cal. June 23, 1995) ..................................................... 9–10
   23 United States v. Stoterau,
   24   524 F.3d 988 (9th Cir. 2008) ..................................................................... 15, 21–22

   25 Von Saher v. Norton Simon Museum of Art,
        592 F.3d 954 (9th Cir. 2010) ................................................................................... 6
   26
   27 Wong v. Jing,
        189 Cal. App. 4th 1354 (2010) .............................................................................. 12
   28
                                                     iv                         Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 6 of 30 Page ID #:166




    1 RULES
    2 Fed. R. Civ. P. 10 ............................................................................. 1, 3, 14, 15, 22, 23
    3
      Fed. R. Civ. P. 12(b)(6) ....................................................................................... 1, 3, 8
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                  v
                                                               Case No. 2:20-cv-11064-FLA-MRW
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                              TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 7 of 30 Page ID #:167




    1                                    INTRODUCTION
    2         Plaintiff “Jane Roe” alleges that over two years ago, Mr. Puig forced her into a
    3 public bathroom at a Lakers game, held her down, and masturbated in front of her. In
    4 asserting these extraordinary claims against Mr. Puig, Plaintiff has filed an
    5 anonymous bare-bones First Amended Complaint (“Amended Complaint”) that relies
    6 on conclusory and boiler plate language containing little detail about how Plaintiff
    7 was allegedly injured.
    8         Dismissal is appropriate for two principal reasons. The first basis for dismissal
    9 is that the Amended Complaint contains three fundamental pleading deficiencies
   10 under Federal Rule of Civil Procedure 12(b)(6). First, the Amended Complaint’s
   11 conclusory and insufficient allegations regarding Plaintiff’s alleged injuries do not
   12 rise to the level of “severe emotional distress” for an intentional infliction of
   13 emotional distress claim. Second, those same conclusory allegations are also
   14 insufficient to establish actual damages, as required for a claim for negligence. Third,
   15 there is no basis on which Plaintiff can proceed against the ten fictitious defendants,
   16 who are grouped together without any specificity and described generally as “Does 1-
   17 10.”
   18         A second and independent basis for dismissal is that Plaintiff—who filed this
   19 suit under a pseudonym but has not yet sought the Court’s permission to proceed
   20 anonymously—cannot meet her burden to establish that anonymity is appropriate. A
   21 plaintiff may use a pseudonym only in the rare case where the need for anonymity
   22 outweighs the prejudice to the defendant and the right to open courts. Although
   23 plaintiffs may, in extraordinary circumstances, obtain anonymity in private matters,
   24 Plaintiff’s unusual and highly public actions during this litigation undermine any
   25 claim for anonymity. Since filing her original complaint, Plaintiff and her counsel
   26 have repeatedly publicized the case in national and local news outlets, disparaging
   27 Mr. Puig and bringing attention to the lawsuit. These statements, including by Plaintiff
   28 herself, have gone so far as to taint public perception by improperly alleging that there
                                                               Case No. 2:20-cv-11064-FLA-MRW
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                              TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 8 of 30 Page ID #:168




    1 are other potential claimants against Mr. Puig and advertising that the purpose of the
    2 lawsuit is to encourage others to come forward against Mr. Puig. The effect of all of
    3 these statements is to convict Mr. Puig in the court of public opinion, before Mr. Puig
    4 even has an opportunity to defend himself. And by these actions, Plaintiff has not
    5 exhibited the need for privacy that courts require from a plaintiff seeking to proceed
    6 anonymously. Notably, many of these statements were made by Plaintiff herself,
    7 either as reported to the press or in a lengthy telephone interview in her own voice.
    8 Plaintiff’s interview is particularly notable because she is a well-known social media
    9 figure with more than twenty-five thousand followers and hours of personal video
   10 footage publicly posted on social media, some of which garner over 150,000 views.
   11         Allowing the Plaintiff to proceed anonymously in these circumstances is not
   12 only contrary to the well-established constitutional principles of a public and open
   13 judicial system, but causes severe prejudice to Mr. Puig and significantly impacts his
   14 ability to defend himself. Anonymity gives unjustified credence to Plaintiff’s
   15 allegations and suggests that Plaintiff needs protection from Mr. Puig, which is
   16 unsupported by any evidence. Moreover, anonymity also limits Mr. Puig’s ability to
   17 learn information about the Plaintiff from witnesses who may come forward if
   18 Plaintiff’s identity is known. Preventing other witnesses from contacting Mr. Puig
   19 with information about the Plaintiff—particularly where Plaintiff has made public
   20 statements stating that she wants others to come forward to help—is fundamentally
   21 prejudicial and unfair to Mr. Puig. A plaintiff should not be permitted to use a
   22 pseudonym as a sword—by attacking Mr. Puig and impacting the public’s perception
   23 of Mr. Puig—and a shield, to claim anonymity. Accordingly, the Court should dismiss
   24 the Amended Complaint and require that Plaintiff refile under her true name.
   25
   26
   27
   28
                                                 2             Case No. 2:20-cv-11064-FLA-MRW
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                              TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 9 of 30 Page ID #:169




    1                                     BACKGROUND1
    2                Relevant Allegations in the Amended Complaint
    3         Plaintiff alleges that this incident occurred on October 31, 2018. Am. Compl.
    4 ¶ 6. Nearly two years later, on October 29, 2020, Plaintiff filed a Complaint in the
    5 Superior Court for the State of California alleging four causes of action: (1) “assault
    6 and battery/sexual battery,” (2) intentional infliction of emotional distress, (3)
    7 negligence, and (4) false imprisonment. See Dkt. 1-1 Plaintiff filed her Complaint
    8 anonymously as “Jane Roe.” Id. at Preamble. In addition to Mr. Puig, Plaintiff initially
    9 named “Does 1-100” as defendants. Id. ¶ 1. The Amended Complaint reduced this
   10 number to “Does 1-10.” Am. Compl. ¶ 1.
   11      Plaintiff’s Amended Complaint, like the first Complaint, provides few details
   12 about Plaintiff’s alleged injuries. Plaintiff included the following allegations of
   13 emotional injury:
   14         Due to the events as alleged herein, JANE ROE has suffered severe and
   15         lasting emotional distress. Ever since the event, there has not been a day
              that has gone by that she has not relived the events that occurred on
   16         October 31, 2018. Even when she briefly forgets about what happened
   17         the events sneak back up on her to steal whatever moment she has for
              herself. She won’t go to the bathroom in public places and is paranoid
   18         everywhere she goes, for fear of what may happen. She feels like her
   19         life went from a happy, driven place, to a place of fear. She feels empty
              on the inside. She has become more irritable and tends to snap quickly,
   20         which has caused difficulty in her relationship. Every part of her life
   21         from the moment she wakes up is tainted. She is scared, feels disgusted,
              and feels she has no way to undo and remove these feelings.
   22
   23 Id. ¶ 6.
   24
        1
   25   For purposes of Mr. Puig’s request to dismiss the Amended Complaint under
      Federal Rule of Civil Procedure 10 for Plaintiff’s failure to use her real name, Mr.
   26 Puig has included facts outside the Amended Complaint. Mr. Puig does not seek to
   27 use those facts in support of his request to dismiss the complaint under Rule
      12(b)(6), for which all facts alleged in the Amended Complaint must be taken as
   28 true. See Eichenberger v. ESPN, Inc., 876 F.3d 979, 981 (9th Cir. 2017).
                                                  3               Case No. 2:20-cv-11064-FLA-MRW
        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                              TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 10 of 30 Page ID #:170




     1         The Amended Complaint also offers the same conclusory statements regarding
     2 Plaintiff’s alleged injuries that were present in the original Complaint:
     3         Plaintiff was injured and hurt in her health, strength and activity,
               sustaining injuries to his [sic] body, and shock and injury to his [sic]
     4
               nervous system and person, as well as psychological and emotional
     5         injuries, all of which said injuries have caused and continue to cause
               Plaintiff great physical, mental and nervous pain and suffering. Plaintiff
     6
               is informed and believes and thereupon alleges that said injuries will
     7         result in some permanent disability . . . .
     8 Id. ¶ 18. This same recitation is included in nearly identical fashion in each cause of
     9 action. See also id. ¶¶ 26, 32, 40.
    10         The Amended Complaint, like the original Complaint, also alleges that Plaintiff
    11 has been “compelled to employ the services of hospitals, physicians, surgeons, nurses
    12 and the like, to care for and treat her, and has incurred hospital, medical, professional
    13 and incidental expenses . . . .” Id. ¶ 19; see also id. ¶¶ 27, 33, 41. There are no
    14 allegations describing the nature of the “injuries to her body,” including where and
    15 how Plaintiff was allegedly physically injured. There are also no specific allegations
    16 about treatment that Plaintiff allegedly received for any alleged injuries.
    17       The Amended Complaint names “DOES 1-10” as Defendants in every cause of
    18 action. The Amended Complaint groups the ten Does together, and contains no
    19 information or detail regarding the identity of these purported Doe Defendants or what
    20 they allegedly did. For example, in the sexual battery claim, Plaintiff alleges that Mr.
    21 Puig forced her into the bathroom and committed a battery. Id. ¶ 8. As to “Does 1
    22 through 10,” Plaintiff offers nothing more than the generic statement that these ten
    23 fictious defendants “assisted, aided, abetted, and/or ratified the actions of [Mr. Puig].”
    24 Id. ¶ 9. Elsewhere Plaintiff alleges that “[Mr. Puig] and/or Defendants Does 1 through
    25 10, inclusive and each of them touched Plaintiff with the intent to harm and/or offend
    26 Plaintiff.” Id. ¶ 13. Plaintiff does not attempt to clarify the discrepancy in these
    27 allegations or provide any specific facts for a specific Doe Defendant. The remaining
    28 allegations in the Amended Complaint are essentially the same: with Plaintiff vaguely
                                               4                 Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 11 of 30 Page ID #:171




     1 stating that “DOES 1-10” participated in the incident and including the “DOES 1-10”
     2 in the recitation of the causes of actions. Id. ¶¶ 1, 2, 9–20, 23–28, 31–42.
     3                Background      Relevant     to   Inappropriateness      of   Anonymous
                      Proceedings
     4
     5         The conclusory allegations in the Amended Complaint are a stark contrast to
     6 the multiple statements that Plaintiff and counsel have made to the press about Mr.
     7 Puig and the detail revealed by records of communications between Plaintiff and Mr.
     8 Puig. That evidence shows that on October 31, 2018, Plaintiff and Mr. Puig chatted
     9 over Instagram during a Los Angeles Lakers game that they both attended. During
    10 that conversation, Plaintiff sent a heart emoji to Mr. Puig, and a few seconds later, her
                                                                  2
    11 cell phone number. See Ex. A-1 to Decl. of Yasiel Puig.
    12         Plaintiff alleges that at some point when she was at the game, Mr. Puig pulled
    13 her into a bathroom, touched her, pinned her down, and masturbated. Am. Compl. ¶ 8.
    14 Mr. Puig denies Plaintiff’s claims that he assaulted her and that they engaged in non-
    15 consensual sexual activity. In the days following the assault, Mr. Puig messaged
    16 Plaintiff using the phone number that she had provided. Plaintiff responded via
    17 Instagram, sending Mr. Puig a heart emoji, Ex. A-1, and indicating that she wished to
    18 meet up with Mr. Puig. Over the next few months, Mr. Puig and Plaintiff exchanged
    19 occasional messages. Ex. A-2 to Decl. of Yasiel Puig. Plaintiff reached out again to
    20 Mr. Puig in February 2019. Id. None of those messages contain any evidence of
    21 threats or any retaliation. See Exs. A-1, A-2.
    22        Nearly two years to the day of the Lakers game, Plaintiff filed this anonymous
    23 lawsuit against Mr. Puig, alleging that he assaulted her at the Lakers game on October
    24 31, 2018. Dkt. 1. Plaintiff is a successful entrepreneur with a significant social media
    25
    26   2
        To protect Plaintiff’s identify in the publicly-filed materials in this case until this
    27 Court has made a determination regarding whether Plaintiff may proceed
       anonymously, Mr. Puig has filed certain exhibits with redactions. On January 21,
    28 2021, Mr. Puig filed an Unopposed Application to File Under Seal. Dkt. 23.
                                                   5                Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 12 of 30 Page ID #:172




     1 following. Plaintiff has social media platforms on Instagram, Twitter, and YouTube,
     2 where she has over 25,000 followers. Exs. B-1–4 to Decl. of Margarita K. O’Donnell.
     3 On a YouTube Channel that Plaintiff manages either alone or with her partner, there
     4 are over 4,400 subscribers and regular video posts about her personal and professional
     5 life. Ex. B-4. Some of these videos, which provide hours of online content, have been
     6 viewed more than 18,000 times, and two videos have been viewed more than 145,000
     7 times. Ex. B-4. Plaintiff also uses her social media platforms to promote her
     8 professional work, including a sponsorship with a major athleticwear company.
     9         The filing of Plaintiff’s lawsuit was followed by a barrage of media attention
    10 to the lawsuit with multiple public comments by Plaintiff and her counsel.3 The very
    11 same day that Plaintiff filed the first Complaint, her counsel confirmed to major news
    12 outlet TMZ that the “Yasiel Puig mentioned in [Plaintiff’s] lawsuit is in fact the MLB
    13 star.” Ex. C.4 The next day, October 30, 2020, Plaintiff and her counsel continued
    14 their press offensive. Plaintiff reported to TMZ, in her own words but using the
    15 anonymous pseudonym, “I was in complete shock because it all happened so fast”
    16 and “[i]t was terrifying and humiliating and I don’t want anyone else to have to suffer
    17 the same kind of trauma that I’m experiencing.” Id.
    18         According to two other news outlets, which reported on the Complaint on
    19 October 30, “Roe said she is coming forward and filing the lawsuit because
    20 she believes she is not Puig’s only such victim, and suspects more women
    21
    22   3
           Relevant publicly available news articles, including Plaintiff’s video interview, and
    23   social media pages are attached as Exhibits C through I. Mr. Puig requests that the
         Court take judicial notice of those materials. The Court may take judicial notice “to
    24   indicate what was in the public realm at the time, not whether the contents of those
    25   articles were in fact true.” Makaeff v. Trump Univ., LLC, 715 F.3d 254, 259 n.2 (9th
         Cir. 2013) (quoting Von Saher v. Norton Simon Museum of Art, 592 F.3d 954, 960
    26   (9th Cir. 2010)).
    27   4
        https://www.tmz.com/2020/10/29/yasiel-puig-sued-alleged-sexual-battery-false-
    28 imprisonment-staples-center-lakers-game/.
                                              6              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 13 of 30 Page ID #:173




     1 have suffered from similar assaults.” Exs. D, E.5 This statement was attributed
     2 directly to “Roe” and not to her counsel. The Facebook page for Plaintiff’s counsel’s
     3 then-law firm also publicized the lawsuit. The day after filing the lawsuit, the law firm
     4 posted a link to an NBC Los Angeles news article, stating that “[i]n a recent interview
     5 with NBC Los Angeles, Attorney Taylor Rayfield commented on our legal advocacy
     6 for our client who alleges she was sexually assaulted in 2018 by Yasiel Puig, former
     7 Los Angeles Dodgers outfielder.” Ex. F.
     8         On November 2, 2020, Plaintiff gave a full interview—this time using her own
     9 voice—with yet another news outlet. Exs. I (video), G6. Plaintiff’s voice was not
    10 distorted or otherwise concealed during this interview, making it highly likely that
    11 any of her thousands of YouTube or Instagram followers would recognize her.
    12 Plaintiff spoke at length about the alleged incident, adding assertions not present in
    13 her Complaint, such as that Mr. Puig said “come on baby and weird things like that.”
    14 Id. The anchor for that interview also reported that Plaintiff stated that she believes
    15 there are “other victims out there” and that “she’s hoping that this would pave the way
    16 for [others] to come forward.” Id.
    17         Plaintiff’s counsel, who was also interviewed in this report, drew attention to
    18 Mr. Puig’s status as a professional baseball player when she stated, “so many times,
    19 these people think that because they are some big star that they are able to get away
    20 and do these things to others. We know that there are other victims.” Id. Plaintiff’s
    21 counsel went so far as to say that Mr. Puig “admit[ted] that something happened”—
    22 implying that Mr. Puig confessed that something inappropriate took place—and that
    23
    24   5
         https://www.fox35orlando.com/news/woman-sues-former-dodger-outfielder-
    25 yasiel-puig-for-alleged-sexual-assault (Ex. D); https://www.nbclosangeles.com/
       news/sports/woman-sues-former-dodger-outfielder-for-alleged-sexual-
    26 assault/2452225/ (Ex. E).
    27 6 Exhibits G and I are both also available at https://ktla.com/news/local-
    28 news/woman-accuses-former-dodgers-player-yasiel-puig-of-sexual-assault/.
                                                   7            Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 14 of 30 Page ID #:174




     1 Mr. Puig was “obsessed” with Plaintiff. Id. The news report reiterated Plaintiff’s
     2 statement that they were “encouraging others to come forward.” Id.
     3         News outlets in the days after the lawsuit also noted that Plaintiff was using a
     4 pseudonym to “protect her identity.” Ex. C; see also Ex. H7 (“In court documents the
     5 woman, identified as Jane Roe to protect her identity . . . .”).
     6                                       ARGUMENT
     7 I.      The Court Should Dismiss The Amended Complaint Because It Fails To
               State A Claim Under Rule 12(b)(6).
     8
     9         The Court should dismiss the intentional infliction of emotional distress (IIED)
    10 claim, the negligence claim, and Does 1 through 10 from the Amended Complaint for
    11 failure to state a claim under Rule 12(b)(6). To survive a motion to dismiss under Rule
    12 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to state
    13 a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
    14 (2009) (citation omitted). Under Iqbal, “naked assertions devoid of further factual
    15 enhancement” cannot satisfy a plaintiff’s burden. Id. (citation omitted). In addition,
    16 “a formulaic recitation of the elements of a cause of action will not do.” Id. (citation
    17 omitted). The application of those principles in Iqbal led to dismissal, as they should
    18 here.
    19               Plaintiff’s Vague Allegations Fail To Allege Severe Or Extreme
                     Emotional Distress.
    20
               Plaintiff’s Second Cause of Action alleges an IIED claim. Am. Compl. ¶¶ 21–
    21
         29. An IIED claim requires that Plaintiff adequately plead the “severe or extreme
    22
         emotional distress” that she endured. Hughes v. Pair, 46 Cal. 4th 1035, 1050 (2009).
    23
         To satisfy this element, plaintiff must clear a “high bar.” Duronslet v. Cnty. of Los
    24
         Angeles, 266 F. Supp. 3d 1213, 1220 (C.D. Cal. 2017) (quoting Hughes, 46 Cal. 4th
    25
         at 1051). Severe emotional distress “means ‘emotional distress of such substantial
    26
    27
         7
        https://www.dailymail.co.uk/news/article-8896939/Yasiel-Puig-accused-sexual-
    28 battery-woman.html.
                                                8              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 15 of 30 Page ID #:175




     1 quality or enduring quality that no reasonable [person] in civilized society should be
     2 expected to endure it.’” Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1246 (9th
     3 Cir. 2013) (quoting Hughes, 46 Cal. 4th at 1051). The Ninth Circuit has held that
     4 “[a]nxiety, sleeplessness, [and] upset stomach . . . [c]learly . . . do not rise to the level
     5 of ‘severe.’” Id.; see also Hughes, 46 Cal. 4th at 1051 (holding, in sexual harassment
     6 case, that plaintiff’s “discomfort, worry, anxiety, upset stomach, concern, and
     7 agitation” were not sufficiently “severe”).
     8         Plaintiff has failed to adequately plead severe or extreme emotional distress.
     9 She first alleges, in paragraph 6 as part of the “general allegations” of the Amended
    10 Complaint that the alleged incident has caused her to “become more irritable,” and
    11 that she “tends to snap,” “is scared [and] feels disgusted,” and feels “paranoid
    12 everywhere she goes.” Am. Compl. ¶ 6. Such allegations do not satisfy the “high bar”
    13 of pleading facts showing “severe” emotional distress. The Ninth Circuit in Lawler,
    14 the California Supreme Court in Hughes, and California federal district courts have
    15 rejected similar allegations of distress. See Lawler, 704 F.3d at 1246; Hughes, 46 Cal.
    16 4th at 1051; Bass v. City of Fremont, 2013 WL 891090, at *7 (N.D. Cal. Mar. 8, 2013)
    17 (holding, in excessive force case, that allegations of “fear, terror, anxiety, humiliation,
    18 embarrassment, anger, indignity, loss of freedom, [and] a sense of helplessness” did
    19 not adequately plead severe emotional distress); Khan v. 7-Eleven, Inc., 2014 WL
    20 12601018, at *6 (C.D. Cal. Nov. 3, 2014) (“The Court finds that simply pleading the
    21 phrases ‘severe emotional fear and suffering’ and ‘persistent paranoia’ is insufficient
    22 to satisfy the ‘severe emotional distress’ prong for an IIED claim.”).
    23         The allegations that Plaintiff includes in the recitation of the IIED claim itself
    24 (Am. Comp. ¶¶ 21–29) are similarly insufficient. There, Plaintiff alleges—without
    25 any additional factual support or detail—that “Plaintiff suffered humiliation, mental
    26 anguish, and emotional and physical distress.” Id. ¶ 25. This sentence is nothing more
    27 than a generic allegation that merely reiterates the elements of an IIED claim.
    28 Therefore, in deciding whether Plaintiff has adequately alleged “severe emotional
                                                9              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 16 of 30 Page ID #:176




     1 distress,” the Court must set aside this generic allegation altogether. See Sawhney v.
     2 Allstate Ins. Co., 1995 WL 500531, at *5 (C.D. Cal. June 23, 1995) (dismissing where
     3 “Plaintiffs do little more than conclusorily allege that they suffered extreme emotional
     4 distress without stating any facts to support these allegations”).
     5         Plaintiff’s second assertion of a laundry list of vague and catch-all injuries is
     6 also insufficient to state a claim for IIED. Am. Compl. ¶ 26. (This exact same
     7 recitation is included in each of the four causes of action. Id. ¶¶ 18, 32, 40.) In the
     8 subsequent paragraph, Plaintiff alleges that she was “injured and hurt in her health,
     9 strength and activity, sustaining injuries to her body, and shock and injury to her
    10 nervous system and person, as well as psychological and emotional injuries, all of
    11 which said injuries have caused and continue to cause Plaintiff great physical, mental,
    12 and nervous pain and suffering.” Id. ¶ 26. These allegations are insufficient to state a
    13 claim for IIED.
    14         A recent Central District decision dismissed an IIED claim based on virtually
    15 identical allegations. Allied Trend Int’l, Ltd. v. Parcel Pending, Inc., 2019 WL
    16 4137605, at *4 (C.D. Cal. June 3, 2019). In Allied Trend, the plaintiff alleged that
    17 defendant’s conduct “injured her in health, strength, and activity, sustaining
    18 substantial shock and injury to her nervous system and person” and that she suffered
    19 “great mental distress, pain and suffering.” Id. These allegations were “too vague and
    20 diffuse to be plausible,” and “even if plausible,” they were not “sufficient under
    21 California law to show severe distress.” Id. The Allied Trend plaintiff also failed to
    22 “allege that she sought any treatment.” Id. Plaintiff’s allegations of damages are
    23 virtually indistinguishable from those in Allied Trend and the Court should dismiss
    24 the IIED claim.
    25               Plaintiff’s Conclusory Allegations Regarding Damages Also Fail To
                     State A Claim For Negligence.
    26
    27         Plaintiff’s Third Cause of Action alleges a claim for negligence on the basis
    28 that “[Mr. Puig] and Does 1-10 failed to use ordinary care when he entered the
                                             10              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 17 of 30 Page ID #:177




     1 restroom . . . and proceeded to masturbate in front of Plaintiff . . . and negligently
     2 blocked Plaintiff’s ability to leave.” Am. Compl. ¶ 31. Plaintiff then relies on the same
     3 generic recitation of vague and unspecific injuries to establish the damages required
     4 for a negligence claim, stating that Plaintiff was:
     5          injured and hurt in her health, strength and activity, sustaining injuries to her
                body, and shock and injury to her nervous system and person, as well as
     6
                psychological and emotional injuries, all of which said injuries have caused
     7          and continue to cause Plaintiff great physical, mental, and nervous pain and
                suffering. Plaintiff is informed and believes and thereupon alleges that said
     8
                injuries will result in some permanent disability . . . .
     9
         Id. ¶ 32.
    10
                Negligence requires a showing of “actual damage.” Ruiz v. Gap, Inc., 380 F.
    11
         App’x 689, 691 (9th Cir. 2010) (“California has long held that it is fundamental that
    12
         a negligent act is not actionable unless it results in injury to another.” (citation
    13
         omitted)). Under California law, “nominal damages, speculative harm, and the mere
    14
         threat of future harm are not actual injury.” Jordache Enters., Inc. v. Brobeck, Phleger
    15
         & Harrison, 18 Cal. 4th 739, 743 (1998). Thus, to sustain a negligence claim, Plaintiff
    16
         must proffer more than the generalized and conclusory allegations of damages that
    17
         are set forth in the Amended Complaint.
    18
                The Central District’s recent decision in Holly v. Alta Newport Hospital, Inc.,
    19
         2020 WL 1853308, at *6 (C.D. Cal. Apr. 10, 2020), is instructive. There, the plaintiff
    20
         alleged that “she suffered ‘emotional harm and distress and has been injured in her
    21
         mind and body’” and she “was ‘injured in her health, strength and activity, sustaining
    22
         injury to her nervous system and person, all of which injuries have caused and
    23
         continue to cause [Holly] great mental, physical, emotional and nervous pain and
    24
         suffering.’” Id. In addition, the plaintiff asserted that she “experienced fear of identity
    25
         theft, embarrassment, anxiety, emotional pain and upset.” Id. The district court held
    26
         that “[t]hese conclusory and vague allegations are not sufficient to establish that Holly
    27
         suffered actual damages to support her . . . negligence claim[].” Id.; see also Holly v.
    28
                                                     11         Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 18 of 30 Page ID #:178




     1 Alta Newport Hosp., Inc, 2020 WL 6161457, at *4 (C.D. Cal. Oct. 21, 2020)
     2 (dismissing amended complaint in same action for same conclusory damage
     3 allegations).
     4         Plaintiff’s allegations of damages are essentially indistinguishable from those
     5 in Holly. See Am. Compl. ¶¶ 6, 32. Plaintiff has alleged that she was “injured and hurt
     6 in her health, strength and activity, sustaining injuries to her body, and shock and
     7 injury to her nervous system and person, as well as psychological and emotional
     8 injuries, all of which said injuries have caused and continue to cause Plaintiff great
     9 physical, mental, and nervous pain and suffering.” Id. ¶ 32. In an earlier paragraph in
    10 the Amended Complaint, Plaintiff also asserts vague claims of being “paranoid” and
    11 “irritable.” Id. ¶ 6. Those allegations, like those in Holly, are also insufficient to
    12 sustain a claim for negligence.
    13         In addition, to the extent Plaintiff’s negligence damages rely only on emotional
    14 distress damages, her claim fails for the same reasons as the IIED claim. Where a
    15 negligence claim is based on emotional injury with no accompanying physical injury,
    16 a plaintiff must plead the same severe emotional distress as under IIED. See Safari
    17 Club Int’l v. Rudolph, 2014 WL 12577408, at *9 (C.D. Cal. May 14, 2014) (citing
    18 Wong v. Jing, 189 Cal. App. 4th 1354, 1377–78 (2010)). For the reasons above, those
    19 allegations do not adequately plead severe emotional distress.
    20                 The Court Should Dismiss The Fictious Defendants Under Rule
                       12(b)(6).
    21
    22         Plaintiff’s Amended Complaint is peppered with references to “Does 1 through
    23 10,” but contains no individualized or specific factual allegations about those fictious
    24 defendants, much less any that would provide even a clue about their identity or their
    25 alleged role in the incident. See supra 4–5. Although there are instances where a
    26 plaintiff can properly include fictious defendants until she determines their identity
    27 through discovery, a complaint must nonetheless justify a claim against unknown
    28 fictitious defendants with sufficient individualized factual allegations. See Gould v.
                                                 12               Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 19 of 30 Page ID #:179




     1 Orange Cty. Sheriff’s Dep’t, 2018 WL 6016161, at *12 (C.D. Cal. June 20, 2018);
     2 Kandi v. Langford, 2018 WL 6016974, at *11 (C.D. Cal. May 17, 2018). The
     3 Amended Complaint does not satisfy that standard, and “Does 1-10” must be
     4 dismissed from the Amended Complaint.
     5         The “use of fictitiously named parties is generally disfavored in federal court.”
     6 Langford, 2018 WL 6016974, at *11 (citing Gillespie v. Civiletti, 629 F.2d 637, 642
     7 (9th Cir. 1980)). Where a plaintiff nonetheless decides to include fictitious defendants
     8 in her complaint, she must make “individualized allegations” about those defendants
     9 to avoid dismissal. Id. at *11. “[N]ot know[ing] the name of some defendants” does
    10 not excuse a plaintiff from the requirement that she must “make individualized
    11 allegations about each such unnamed defendant and may not merely allege that an
    12 indistinguishable group . . . caused [her] injuries.” Gould, 2018 WL 6016161, at *12.
    13         The Amended Complaint alleges no information about the identity of the Does.
    14 See supra 4. Moreover, the Amended Complaint contains no specific factual
    15 allegations about the actions of any of the individual Does. Id. Instead, “Does 1-10”
    16 are consistently grouped together in allegations that offer nothing more than a
    17 recitation of the elements of the claims or cursory generalizations about the Does. Id.
    18 Furthermore, these vague allegations—including some that contradict each other as
    19 to how many individuals allegedly touched her, id.—do not provide Mr. Puig with
    20 fair notice as to the claims against him. Accordingly, the allegations against the Doe
    21 defendants are insufficient to state a claim and require dismissal of the ten fictious
    22 defendants. See Sam Rubin Entm’t, Inc. v. AARP, Inc., 2016 WL 7336554, at *9 (C.D.
    23 Cal. Dec. 15, 2016) (conclusory allegations that “the ‘true names and capacities’ of
    24 Does 1-10 are ‘presently unknown to Plaintiff . . . [but] each of the Doe defendants is
    25 in some way responsible for the damages herein alleged’” required dismissal of
    26 fictious defendants); Langford, 2018 WL 6016974, at *11 (dismissing Doe defendants
    27 where “plaintiff has not made individualized allegations about any of the Doe
    28 Defendants”).
                                                  13            Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 20 of 30 Page ID #:180




     1 II.     The Amended Complaint Should Be Dismissed Under Rule 10 Because
               Plaintiff Is Not Entitled To Anonymity.
     2
     3         The Court must expressly grant a plaintiff permission to proceed anonymously
     4 because a plaintiff does not simply obtain the unusual status of proceeding
     5 anonymously merely by filing a complaint under a pseudonym. See 4 Exotic Dancers
     6 v. Spearmint Rhino, 2009 WL 250054, at *1 (C.D. Cal. Jan. 29, 2009) (“Plaintiffs
     7 could proceed pseudonymously only by seeking leave to do so.”). Here, Plaintiff has
     8 not sought permission from this Court to proceed anonymously and therefore the
     9 Court has not yet had the opportunity to determine whether it is appropriate for
    10 Plaintiff to remain anonymous in this judicial proceeding. It is true that Plaintiff’s
    11 claims include allegations regarding sexual assault, and that courts have granted
    12 anonymity in cases where a plaintiff makes a claim of sexual assault. See, e.g., Doe
    13 K.G. v. Pasadena Hosp. Ass’n, 2019 WL 1612828, at *1 (C.D. Cal. Apr. 15, 2019).
    14 However, the circumstances in this case—including Plaintiff’s active use of the media
    15 in this litigation and the prejudice to Mr. Puig—are readily distinguishable.
    16         The circumstances demonstrate that Plaintiff’s own actions following the filing
    17 of the complaint—including litigating this case in the press and making multiple
    18 public statements about the purpose of the lawsuit against Mr. Puig and the alleged
    19 events—undercut any claims about the need for anonymity in this case. At the same
    20 time, proceeding anonymously causes significant prejudice to Mr. Puig, who cannot
    21 defend himself against the implications that Plaintiff needs unusual protections.
    22 Anonymity creates an uneven playing field, where Plaintiff uses the press to seek
    23 additional witnesses, while Mr. Puig is deprived of access to the thousands of people
    24 who know Plaintiff as a popular social media figure, and who may be able to offer
    25 relevant information regarding her claims. Moreover, anonymity is inconsistent with
    26 the constitutional principles underpinning the public nature of judicial proceedings.
    27 Thus, the Court should dismiss the Amended Complaint and require that if Plaintiff
    28 wishes to proceed with this litigation, she re-file her complaint under her true name.
                                                  14               Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 21 of 30 Page ID #:181




     1               Plaintiff Must Clear A High Legal Bar To Establish That Anonymity
                     Is Necessary.
     2
     3         Federal Rule of Civil Procedure 10(a) does not authorize anonymity. It requires
     4 that “[e]very pleading” in federal court “name all the parties.” Fed. R. Civ. P. 10(a).
     5 Although the Federal Rules do not provide for anonymous plaintiffs, the Ninth Circuit
     6 allows anonymity in the “exceptional case,” emphasizing that the “deviation from our
     7 normal practice remains the rare exception rather than the rule.” Doe v. Ayers, 789
     8 F.3d 944, 946 (9th Cir. 2015); see also United States v. Stoterau, 524 F.3d 988, 1012
     9 (9th Cir. 2008) (“As a general rule, the identity of the parties in any action, civil or
    10 criminal, should not be concealed except in an unusual case, where there is a need for
    11 the cloak of anonymity.”) (citation omitted). The rarity of proceeding anonymously
    12 is not only due to the absence of express authority in the Federal Rules, but also
    13 because “Plaintiffs’ use of fictitious names runs afoul of the public’s common law
    14 right of access to judicial proceedings.” Does I thru XXIII v. Advanced Textile Corp.,
    15 214 F.3d 1058, 1067 (9th Cir. 2000). That right “is supported by the First
    16 Amendment.” Doe v. Del Rio, 241 F.R.D. 154, 156 (S.D.N.Y. 2006).
    17     As a result, the Ninth Circuit thus directs that a plaintiff satisfy a “high bar for
    18 proceeding under a pseudonym.” Ayers, 789 F.3d at 946 (concluding that the case was
    19 an “unusual” one where anonymity was appropriate because of “Petitioner’s truly
    20 extreme history and expert evidence,” including “graphic evidence regarding repeated
    21 sexual assault in prison” and “credible evidence that he would likely be subjected to
    22 more violence if his name was revealed”). To clear that high bar, a plaintiff must show
    23 that her “need for anonymity outweighs prejudice to the opposing party and the
    24 public’s interest in knowing [her] identity.” Advanced Textile, 214 F.3d at 1068. In
    25 Advanced Textile, the Ninth Circuit recognized three situations where a plaintiff may
    26 reach this “high bar:” “(1) when identification creates a risk of retaliatory physical or
    27 mental harm, (2) when anonymity is necessary to preserve privacy in a matter of
    28 sensitive and highly personal nature; and (3) when the anonymous party is compelled
                                                 15              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 22 of 30 Page ID #:182




     1 to admit [his or her] intention to engage in illegal conduct, thereby risking criminal
     2 prosecution.” Id. at 1068 (citations omitted).
     3                Plaintiff Cannot Establish That Anonymity Is Appropriate In These
                      Circumstances.
     4
     5         Plaintiff cannot carry her burden under any of these limited exceptions. First,
     6 there is no evidence of any risk of retaliation. Plaintiff communicated for months with
     7 Mr. Puig following the alleged incident in October 2018, including asking Mr. Puig
     8 where he was and sending him heart emojis. Exs. A-1, A-2. Even as late as February
     9 2019, Plaintiff voluntarily contacted Mr. Puig. Ex. A-2. There is no evidence of any
    10 retaliation during this time or at any time. In fact, the last time Mr. Puig saw Plaintiff
    11 was on October 31, 2018, and the two have not communicated since nearly two years
    12 ago. Second, there is no evidence that Plaintiff has been compelled to admit an
    13 intention to engage in illegal conduct. Accordingly, these factors do not weigh in favor
    14 of allowing Plaintiff to use a fictitious name.
    15        As for the third scenario, Plaintiff’s own actions demonstrate that anonymity is
    16 not appropriate “to preserve privacy in a matter of sensitive and highly personal
    17 nature.” Advanced Textile, 214 F.3d at 1068. Plaintiff has intentionally placed this
    18 case, and her allegations, in the public eye, forfeiting any claim to anonymity.
    19        Beginning with the filing of the Complaint, Plaintiff through her actions has
    20 deliberately put this case, Plaintiff, and Mr. Puig in the public eye. Plaintiff gave a
                                                                             8
    21 videotaped phone interview to the press, using her own voice. Ex. I. That interview
    22 guaranteed that those who know her, including her thousands of social media
    23 followers, would be able to recognize her. See supra 6–7. The interview contained
    24 assertions that tarnished the image of Mr. Puig and were not even part of the
    25 Complaint. Ex. I. Plaintiff also apparently gave a written statement to the media in
    26 which she expanded upon the allegations in her complaint and Plaintiff and her
    27
         8
        https://ktla.com/news/local-news/woman-accuses-former-dodgers-player-yasiel-
    28 puig-of-sexual-assault/.
                                             16              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 23 of 30 Page ID #:183




     1 counsel sought to publicize the case seemingly for the purpose of encouraging new
     2 lawsuits to be filed or alleged witnesses to come forward against Mr. Puig. Exs. C-I.
     3         Plaintiff has also sought to maximize the publicity of this case. She has
     4 broadcasted this story to national and local news organizations, both in print and
     5 video, and over social media. Ensuring that the story received a broad audience,
     6 Plaintiff’s counsel confirmed to TMZ that this lawsuit involved a high-profile
     7 celebrity athlete. Counsel stated that “[t]he defendant is a professional athlete who
     8 used his celebrity status to intimidate and sexually assault a stranger [and] [h]is brazen
     9 attack has caused emotional and psychological injuries to our client which have
    10 severely impacted her life.” Ex. C. And counsel—on camera during the telephone
    11 interview with Plaintiff—went so far as to suggest that Mr. Puig “admitted” that his
    12 conduct was wrongful. Ex. I. That statement is not supported by any evidence.
    13         In understanding how a plaintiff’s assertive press strategy undercuts a claim for
    14 anonymity, Doe v. City of Las Vegas, 2019 WL 2601554, at *3 (D. Nev. June 25,
    15 2019) is instructive. There, the court denied anonymity in a sexual harassment case in
    16 which the plaintiff’s employer “permitted and participated” in distributing and
    17 showing a sexually explicit video of her at her work. Id. Defendants argued that the
    18 plaintiff should not proceed anonymously because she had “undertook to put her case
    19 in the public eye.” Id. at *1. The district court agreed, explaining that the plaintiff’s
    20 “actions do not indicate the desire to maintain privacy,” as is required where a plaintiff
    21 seeks anonymity on this ground, including because she “purposefully availed herself
    22 of news media broadcasting the case and putting it in the public eye” in a variety of
    23 ways. Id. at *3. Even though the plaintiff had not used her name in the media, she
    24 “facilitated others’ ability to learn of the existence of the case.” Id. This factor
    25 weighed so heavily against anonymity that the court denied anonymity without a
    26 showing of prejudice by the defendants. Id. at *3. Other courts similarly deny
    27 anonymity when a plaintiff presses their case in the media. See Rose v. Beaumont
    28 Indep. Sch. Dist., 240 F.R.D 264, 268 (E.D. Tex. 2007) (finding it significant in
                                             17             Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 24 of 30 Page ID #:184




     1 denying anonymity that plaintiff had “participat[ed] in an interview as part of the local
     2 newspaper’s article . . . help[ing] to promote media coverage of the events”);
     3 Anonymous v. Lerner, 124 A.D.3d 487, 487–88 (N.Y. App. Div. 2015) (no anonymity
     4 in case involving transmission of genital herpes where plaintiff “report[ed] her story
     5 to the media before serving defendant with process”).
     6         Giving multiple statements and interviews to the media, both in person and
     7 through counsel, reveals a desire to publicize this lawsuit and not to maintain
     8 anonymity. See Doe v. JBF RAK LLC, 2014 WL 5286512, at *4 (D. Nev. Oct. 15,
     9 2014) (denying anonymity in sexual assault case where court found plaintiff’s
    10 credibility was undermined). These deliberate press efforts distinguish this case from
    11 those sexual assault cases in which courts have granted anonymity. See Pasadena
    12 Hosp., 2019 WL 1612828, at *1 (anonymity appropriate where there are multiple
    13 sexual assaults); see also Jordan v. Gardner, 986 F.2d 1521, 1525 & n.4 (9th Cir.
    14 1993) (en banc) (using plaintiffs’ initials in prison body-search case where there were
    15 “shocking histories of verbal, physical, and, in particular, sexual abuse endured by
    16 many of the inmates”). Unlike in those cases, Plaintiff here repeatedly and
    17 unfortunately used the shield of anonymity to litigate the case in the press and
    18 disparage Mr. Puig. For these reasons, Plaintiff fails to satisfy the high bar for
    19 anonymity.
    20                Mr. Puig Is Prejudiced By Allowing Plaintiff To Proceed
                      Anonymously.
    21
    22         In determining whether anonymity is appropriate, this Court must also consider
    23 the prejudice to Mr. Puig. Advanced Textile, 214 F.3d at 1068–69. Here, the
    24 substantial prejudice to Mr. Puig from Plaintiff’s use of a pseudonym requires
    25 Plaintiff to use her real name.
    26        First, allowing Plaintiff to proceed anonymously gives unwarranted credence
    27 to Plaintiff’s allegations and casts an unjustifiable shadow of guilt over Mr. Puig. See
    28 Doe v. Rose, 2016 WL 9150620, at *3 (C.D. Cal. Sept. 22, 2016). As the Rose court
                                                   18               Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 25 of 30 Page ID #:185




     1 explained, a court’s permission for a plaintiff to use a pseudonym at trial
     2 communicates an “overt suggestion” about the “harm the alleged encounter with the
     3 defendant has caused the plaintiff.” Id. at *3 (citation omitted). The pseudonym gives
     4 a plaintiff’s “claims greater stature or dignity.” Doe v. Delta Airlines, Inc., 310 F.R.D.
     5 222, 225 (S.D.N.Y. 2015) (“Were Doe permitted to proceed on a no-name basis, one
     6 or more jurors might conclude that she, for unknown reasons, merited extra-solicitous
     7 treatment.”). For that reason, courts do not permit a plaintiff to proceed anonymously
     8 at trial. See id.; Rose, 2016 WL 9150620 at *3.
     9         That same prejudice is present before trial. If the Court allows Plaintiff to
    10 proceed anonymously, Mr. Puig would be forced to litigate—including seeking out
    11 witnesses, conducting discovery, and defending himself—under an unfair and
    12 prejudicial cloud of suspicion that the plaintiff required protection from him. Of note,
    13 several of the articles about the lawsuit have stated that Plaintiff is using a pseudonym
    14 to “protect her identity.” Ex. C9; see also Ex. H10 (“In court documents the woman,
    15 identified as Jane Roe to protect her identity . . . .”). This purported justification leads
    16 to the unfair suggestion that anonymity is necessary to protect Plaintiff against Mr.
    17 Puig, when there is no indication that Plaintiff’s alleged fear would be a basis for
    18 granting anonymity. This prejudice is particularly significant because Plaintiff’s
    19 lawsuit has been widely reported.
    20         Second, Plaintiff’s anonymity would disadvantage Mr. Puig in the litigation.
    21 “The Ninth Circuit has acknowledged that the use of pseudonyms can impair
    22 defendants’ ability to mount a defense.” 4 Exotic Dancers, 2009 WL 250054, at *3
    23 (citing Advanced Textile, 214 F.3d at 1072). In this case, Plaintiff’s anonymity
    24 deprives Mr. Puig and the court “of the chance that a yet unknown witness would,
    25
    26   9
          https://www.tmz.com/2020/10/29/yasiel-puig-sued-alleged-sexual-battery-false-
         imprisonment-staples-center-lakers-game/.
    27
         10
         https://www.dailymail.co.uk/news/article-8896939/Yasiel-Puig-accused-sexual-
    28 battery-woman.html.
                                               19              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 26 of 30 Page ID #:186




     1 upon learning the fact about the case, know to step forward with valuable information
     2 about the events or the credibility of the witnesses.” Del Rio, 241 F.R.D. at 159
     3 (“Public trials come to the attention of key witnesses unknown to the parties.”)
     4 (quoting Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 596–97 (1980)
     5 (Brennan, J., concurring)); see also San Bernardino Cnty. Dep’t of Pub. Soc. Servs.
     6 v. Superior Court, 232 Cal. App. 3d 188, 202 (1991) (“open proceedings discourage
     7 perjury and might encourage other witnesses to come forward which in turn leads to
     8 more accurate fact-finding”).
     9         This consideration is significant here because Plaintiff is a well-known person
    10 who regularly posts information about her personal life online and who has tens of
    11 thousands of social media followers, and thus it is likely that, were the general public
    12 to know her identity, Mr. Puig would be able to obtain new information that would be
    13 relevant to his defense. Anonymity makes it impossible for those potential witnesses
    14 to learn about the suit and come forward with information that may be relevant for
    15 the defense, including information about Plaintiff’s claims regarding her injuries. See
    16 Doe v. Skyline Autos. Inc., 375 F. Supp. 3d 401, 407 (S.D.N.Y. 2019) (stating that
    17 plaintiff’s anonymity makes it “more difficult to obtain witnesses and witness
    18 testimony”). This is particularly unfair because Plaintiff has explicitly sought to
    19 publicize this lawsuit to “pave the way for [others] to come” and “encourage” others
    20 to file suit against Mr. Puig. See supra 7. There is no possibility, meanwhile, that Mr.
    21 Puig would learn of any witnesses with information regarding Plaintiff’s claims. This
    22 disparate and fundamentally unfair approach not only prejudices Mr. Puig, but
    23 magnifies the cloud of suspicion under which he must defend himself in this case.
    24         Third, Mr. Puig’s reputation has been severely prejudiced by Plaintiff’s
    25 anonymity, in particular her use of the press. As a general matter, it is inappropriate
    26 to require defendants to “defend themselves in the public arena, while [Plaintiff] could
    27 hurl accusations at them from behind a ‘cloak of anonymity.’” Rose, 240 F.R.D 267–
    28 68 (quoting Doe v. Shakur, 164 F.R.D 359, 361 (S.D.N.Y. 1996)); see also Doe v.
                                             20             Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 27 of 30 Page ID #:187




     1 Kamehameha Schools, 596 F.3d 1036, 1045 n.7 (9th Cir. 2010) (“the district court
     2 did not abuse its discretion by finding that defendants would have been hindered in
     3 their efforts . . . in defending the high-profile case in the media, if not in the courts”
     4 if plaintiffs were granted anonymity).
     5         Here, the reputational damage goes beyond the allegations in the Complaint,
     6 and extends to the multiple press appearances across national and local news outlets
     7 that disparage Mr. Puig and threaten his future professional opportunities as he is
     8 currently a Major League Baseball free agent seeking a contract with an MLB Club.
     9 Although Plaintiff could have filed her Complaint against Mr. Puig as an anonymous
    10 defendant, she chose not to do so, as is her prerogative. She publicly named Mr. Puig,
    11 confirmed to the media that Mr. Puig is a high-profile athlete, gave statements and
    12 interviews about the alleged conduct, and suggested to the general public that there
    13 were other women who should come forward against Mr. Puig. See supra 6–7. These
    14 statements were intended to publicize Plaintiff’s accusations against Mr. Puig and
    15 give them unwarranted credence. There is no justifiable reason why making these
    16 statements was necessary for Plaintiff to litigate her case. Those actions, asserted
    17 behind the cloak of anonymity, prejudiced Mr. Puig. See Doe v. Solera Capital LLC,
    18 2019 WL 1437520, at *7 (S.D.N.Y. Mar. 31, 2019) (highlighting “the fundamental
    19 unfairness of [defendants] sustaining reputation damage while Doe stands behind the
    20 cloak of anonymity causes prejudice to Defendants”); Doe v. Family Dollar Stores,
    21 Inc., 2007 WL 9706836, at *3 (N.D. Ga. Oct. 17, 2007) (denying anonymity in sexual
    22 assault and harassment case because it “is only equitable that, if Plaintiffs are allowed
    23 to bring damaging and highly-embarrassing charges against Defendants using their
    24 true names, they be required to identify themselves as well”).
    25                The Public Interest Is Served By Requiring Plaintiff To Litigate
                      Under Her Own Name.
    26
    27         Finally, in determining whether anonymity is appropriate, the Ninth Circuit
    28 looks at the public’s interest in “hav[ing] a right to know who is using their courts.”
                                                  21               Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 28 of 30 Page ID #:188




     1 Stoterau, 524 F.3d at 1013 (“[i]dentifying the parties to the proceeding is an important
     2 dimension of publicness”) (citations omitted). The public interest is served by
     3 Plaintiff using her real name. Plaintiff has already ensured that this case garners
     4 maximum media attention by confirming that Mr. Puig is a celebrity, providing
     5 statements to multiple news outlets, giving an audio interview using her real voice,
     6 and prejudicially stating to the general public that others should come forward against
     7 Mr. Puig. Given the publicity of this case from Plaintiff’s own making, the public has
     8 an interest in knowing who is bringing this suit against Mr. Puig.
     9         City of Las Vegas is again instructive. That court held that where a plaintiff has
    10 “put the case in the public’s eye,” that action “undermin[es] the need to proceed
    11 anonymously and strengthen[s] the public’s interest in the case.” 2019 WL 2601554,
    12 at *4. The “openness in judicial proceedings fosters the press’ ability to research the
    13 litigants’ backgrounds (which may bear on matters pertaining to credibility) and the
    14 potential motivations for suing,” which “may be central to the public’s broader
    15 understanding of the case.” Id. The same fundamental principles are at issue in this
    16 matter, and allowing Plaintiff here “to proceed without using her true name
    17 undermines these important values.” See id.
    18         Plaintiff and her counsel have made clear to the press and to the general public
    19 that they are using this suit to encourage others to file suit against Mr. Puig. The public
    20 has a right to know the identity of the person who is encouraging this approach. See
    21 Doe v. NFL Enters., LLC, 2017 WL 697420, at *2 (N.D. Cal. Feb. 22, 2017) (“[O]ur
    22 courts belong to the people, and the public and press have a right to look over our
    23 shoulders to see how their court system is being used. This consideration counsels in
    24 favor of requiring true names of those who seek to sue others.”).
    25         In conclusion, a grant of anonymity is a rare exception to the public nature of
    26 legal proceedings, even when the allegations involve sexual assault. In this case, the
    27 public interest requires Plaintiff to use her name. And because all three factors
    28 demonstrate that Plaintiff is not entitled to anonymity, the Court should grant Mr.
                                                 22              Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 29 of 30 Page ID #:189




     1 Puig’s motion to dismiss the Amended Complaint under Rule 10. See, e.g., Doe v.
     2 UNUM Life Ins. Co. of Am., 164 F. Supp. 3d 1140, 1143 (N.D. Cal. 2016) (granting
     3 motion to dismiss under Rule 10(a) for failure to use real name). If the Court gives
     4 Plaintiff leave to file a second amended Complaint, it should compel Plaintiff to use
     5 her true name.
     6                                     CONCLUSION
     7         For the foregoing reasons, the Court should dismiss Plaintiff’s Amended
     8 Complaint.
     9
    10
    11
    12
    13
    14
    15
    16 DATED: January 22, 2021               Respectfully submitted,
    17
    18                                       By: /s/ Margarita K. O’Donnell
    19                                           Jon R. Fetterolf (Pro Hac Vice)
                                                 Margarita K. O’Donnell (Pro Hac Vice)
    20                                           Ivano M. Ventresca (Pro Hac Vice)
    21                                           ZUCKERMAN SPAEDER LLP
                                                 1800 M Street NW, Suite 1000
    22                                           Washington, DC 20036
    23                                            Yasmin Cader (State Bar No. 250762)
    24                                            Christine Adams (State Bar No. 172876)
                                                  CADER ADAMS LLP
    25                                            865 S Figueroa St, 31st Floor
                                                  Los Angeles, California 90017
    26
                                                  Attorneys for Yasiel Puig
    27
    28
                                                  23            Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-11064-FMO-MRW Document 26 Filed 01/22/21 Page 30 of 30 Page ID #:190




     1
                                   CERTIFICATE OF SERVICE
     2
               I hereby certify that on this 22nd day of January 2021, I caused a true and
     3
         correct copy of the foregoing Memorandum of Points and Authorities in Support of
     4
         Defendant Yasiel Puig’s Motion to Dismiss First Amended Complaint and
     5
         accompanying declaration and exhibits to be served via electronic mail, ECF, and
     6
         mail, on the following:
     7
       Taylor Rayfield
     8
       MANLY, STEWART, AND FINALDI
     9 19100 Von Karman Avenue
       Suite 800
    10
       Irvine, California 92612
    11
    12
                                                            /s/ Margarita K. O’Donnell
    13                                                      Margarita K. O’Donnell
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                Case No. 2:20-cv-11064-FLA-MRW
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT YASIEL PUIG’S MOTION
                               TO DISMISS FIRST AMENDED COMPLAINT
